                                            Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                      Case No. 15-CR-00285-LHK-9
Northern District of California
 United States District Court




                                  13                     Plaintiff,                        AMENDED ORDER DENYING
                                                                                           COMPASSIONATE RELEASE
                                  14               v.

                                  15                                                       Re: Dkt. No. 899
                                            ROBERT LOERA,
                                  16                     Defendant.

                                  17

                                  18            Defendant Robert Loera (“Defendant”), is currently in the custody of the Bureau of Prisons

                                  19   at the Federal Transfer Center in Oklahoma City, Oklahoma (“FTC Oklahoma City”). Defendant

                                  20   moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which is also known

                                  21   as compassionate release. ECF No. 899 (“Mot.”). For the reasons set forth below, the Court

                                  22   DENIES Defendant’s motion for compassionate release.1

                                  23   I.       BACKGROUND

                                  24            Defendant was part of a criminal enterprise (the “Enterprise”) whose members allegedly

                                  25   committed capital crimes. Specifically, on October 28, 2015, Defendant and eight co-defendants

                                  26

                                  27   1   This Order supersedes ECF No. 906, which has been vacated.
                                  28                                                   1
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 2 of 8




                                   1   were charged with 73 counts of racketeering conspiracy, murders, attempted murders, accessory

                                   2   after the fact to attempted murder, assault with a dangerous weapon, and armed robberies.

                                   3   Presentence Investigation Report (“PSR”) ¶ 2, ECF No. 543. Six of the nine defendants were

                                   4   eligible for the death penalty. On January 4, 2017, the government elected not to seek the death

                                   5   penalty against four defendants. ECF No. 137. However, on September 18, 2018, the government

                                   6   elected to seek the death penalty against defendant Victor Skates. ECF No. 494. The government

                                   7   has not yet decided whether it will seek the death penalty against the last defendant, Daniel

                                   8   Chavez.

                                   9          On November 6, 2015, Defendant was arrested pursuant to the 73-count federal

                                  10   indictment. Id. ¶ 3. Defendant pled guilty on July 18, 2018 to two counts in the indictment:

                                  11   (1) Racketeer Influenced and Corrupt Organization Act (“RICO”) conspiracy; and (2) accessory

                                  12   after the fact to Violent Crimes in Aid of Racketeering (“VICAR”) attempted murder. ECF No.
Northern District of California
 United States District Court




                                  13   409 at 2 (plea agreement). Defendant admitted that from at least 2009 through 2011, Defendant

                                  14   conspired with fellow Enterprise members to commit murders and armed robberies, traffic

                                  15   narcotics, and tamper with witnesses. Id. at 4. Among other things, Defendant specifically

                                  16   admitted that he:

                                  17      •   Allowed fellow Enterprise members to use his house “as a safe haven or a type of home
                                              base at which to plan robberies and shootings, regroup after such crimes, monitor police
                                  18
                                              communications and respond to crimes utilizing a scanner, and store firearms and other
                                  19          robbery tools and proceeds.” Id.
                                  20      •   Participated in at least five armed robberies, including the robberies of a CVS pharmacy;
                                              three jewelers; and a Chase bank. Id. at 5–6. During each robbery, Defendant’s fellow
                                  21
                                              Enterprise members brandished firearms. Id. During the bank robbery, a fellow Enterprise
                                  22          member grabbed and restrained a female victim. Id. at 6.
                                  23      •   Aided and abetted fellow Enterprise members’ use of firearms “while they were
                                              performing violent crimes on behalf of the Enterprise, such as the murders, attempted
                                  24
                                              murders, and robberies.” Id. at 5.
                                  25
                                          •   Knew and agreed that Enterprise members “would kill, and try to kill, actual and suspected
                                  26          [rivals], persons who defied the will of the gang, and persons suspected of cooperating
                                              with law enforcement.” Id.
                                  27

                                  28                                                    2
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 3 of 8




                                             •   Picked up two fellow Enterprise members, on November 5, 2010, after one of them shot
                                   1
                                                 suspected rivals. Defendant “drove [his fellow Enterprise members] out of the area to help
                                   2             them avoid being caught by police in the car in which they had just done the shooting.” Id.
                                                 Two of the Enterprise’s victims were struck by bullets. One victim suffered serious bodily
                                   3
                                                 injury from being shot in the hand and grazed on the head. Id.
                                   4
                                       Given his violent crimes, Defendant agreed in a Federal Rule of Criminal Procedure 11(c)(1)(C)
                                   5
                                       binding plea agreement that Defendant should be sentenced to between 10 and 18 years in prison
                                   6
                                       followed by five years of supervised release. Id. at 11.
                                   7
                                                 On October 24, 2018, the Court sentenced Defendant to 12 years to be followed by five
                                   8
                                       years of supervised release. ECF No. 568 at 2. This sentence was below Defendant’s Guidelines
                                   9
                                       range of 151 to 188 months (12.6 to 15.7 years). PSR ¶ 110. Defendant is currently serving his
                                  10
                                       sentence at FTC Oklahoma City.
                                  11
                                                 During the period of his membership in the violent Enterprise, Defendant suffered a felony
                                  12
Northern District of California




                                       conviction for receiving stolen property—namely a stolen .40 caliber Glock handgun. Id. ¶ 83.
 United States District Court




                                  13
                                       Moreover, during the same period, Defendant was arrested for murder after Salinas, CA police
                                  14
                                       found a gun hidden in Defendant’s garage. Id. ¶ 85. Police tested the gun and found that it had
                                  15
                                       been used in at least nine different shootings in Monterey County, including six homicides or
                                  16
                                       attempted homicides. Id. ¶ 85. However, Defendant was not charged with murder. Id.
                                  17
                                                 To date, Defendant has served only five years of his 12-year sentence. Assuming good
                                  18
                                       time credits, Defendant’s projected release date is January 20, 2026. Bureau of Prisons, Find an
                                  19
                                       inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 29, 2020). In the instant motion,
                                  20
                                       Defendant asks that the Court “modify his sentence from incarceration in prison to a term of
                                  21
                                       supervised release to include home detention and other conditions the Court determines
                                  22
                                       appropriate.” Mot. at 10.
                                  23
                                       II.       LEGAL STANDARD
                                  24
                                                 18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .
                                  25
                                       upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A
                                  26
                                       defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to
                                  27

                                  28                                                      3
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 4 of 8




                                   1   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                   2   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   3   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   4           “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court

                                   5   may grant compassionate release in two circumstances. As relevant here, a court may reduce a

                                   6   defendant’s sentence and thereby release a defendant if the court finds “extraordinary and

                                   7   compelling reasons warrant such a reduction” and that “such a reduction is consistent with

                                   8   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). The

                                   9   relevant Sentencing Commission policy statement enumerates several “extraordinary and

                                  10   compelling reasons.” U.S. Sentencing Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A

                                  11   defendant fulfills one of the enumerated reasons when the defendant is “suffering from a serious

                                  12   physical or medical condition . . . that substantially diminishes the ability of the defendant to
Northern District of California
 United States District Court




                                  13   provide self-care within the environment of a correctional facility and from which he or she is not

                                  14   expected to recover.” Id. § 1B1.13 cmt. 1(A)(ii). The Commission also requires that the defendant

                                  15   not pose a danger to the safety of the community. Id. § 1B1.13(2).

                                  16   III.   DISCUSSION

                                  17          In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  18   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  19   defendant must exhaust her administrative remedies. United States v. Trent, 2020 WL 1812242, at

                                  20   *2 (N.D. Cal. Apr. 9, 2020). Second, a defendant must establish that the § 3553(a) sentencing

                                  21   factors and “applicable policy statements issued by the Sentencing Commission” are “consistent

                                  22   with” granting a motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The “applicable

                                  23   policy statements” require, among other things, that “[t]he defendant is not a danger to the safety

                                  24   of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

                                  25   § 1B1.13(2). Third, a defendant must demonstrate that “extraordinary and compelling reasons”—

                                  26   as defined by the applicable Sentencing Commission policy statement—“warrant . . . a reduction”

                                  27   of sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

                                  28                                                      4
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 5 of 8




                                   1          Here, the government concedes that Defendant has met the first and third requirements. As

                                   2   to the first requirement, the government concedes that Defendant has exhausted his administrative

                                   3   remedies. Opp’n at 3; see 18 U.S.C. § 3582(c)(1)(A) (allowing a court to modify a term of

                                   4   imprisonment “upon motion of the defendant after . . . the lapse of 30 days from the receipt of

                                   5   such a request [to bring a motion on defendant’s behalf] by the warden of the defendant’s

                                   6   facility”). As for the third requirement, the government concedes that although Defendant is 40

                                   7   years old, he “has presented extraordinary and compelling medical reasons” for release given his

                                   8   diagnosis of type 2 diabetes and the current severity of the pandemic. Opp’n at 9.

                                   9          Thus, only the second requirement is at issue in the instant case. The government argues

                                  10   that Defendant fails to meet the second requirement in two ways. First, the government argues that

                                  11   Defendant is a danger to others. See id. at 14–17. Second, the government argues that the

                                  12   § 3553(a) sentencing factors weigh against Defendant’s release. See id. at 17–19. The Court agrees
Northern District of California
 United States District Court




                                  13   with the government’s arguments and addresses each in turn.

                                  14          A. If released, Defendant would pose a danger to others.

                                  15          In finding that Defendant is a danger to others, the Court weighs the factors “provided in

                                  16   18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Specifically, the Court considers:

                                  17          (1) the nature and circumstances of the offense charged, including whether the offense is a
                                              crime of violence, a violation of section 1591 [i.e., sex trafficking of children], a Federal
                                  18
                                              crime of terrorism, or involves a minor victim or a controlled substance, firearm,
                                  19          explosive, or destructive device;

                                  20          (2) the weight of the evidence against the person;

                                  21          (3) the history and characteristics of the person, including--

                                  22                  (A) the person’s character, physical and mental condition, family ties, employment,
                                                      financial resources, length of residence in the community, community ties, past
                                  23
                                                      conduct, history relating to drug or alcohol abuse, criminal history, and record
                                  24                  concerning appearance at court proceedings; and

                                  25                  (B) whether, at the time of the current offense or arrest, the person was on
                                                      probation, on parole, or on other release pending trial, sentencing, appeal, or
                                  26
                                                      completion of sentence for an offense under Federal, State, or local law; and
                                  27          (4) the nature and seriousness of the danger to any person or the community that would be
                                  28                                                    5
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 6 of 8




                                              posed by the person’s release.
                                   1
                                       18 U.S.C. § 3142(g). The Court considers each of the four factors in turn.
                                   2
                                              First, as for “the nature and circumstances of the offense charged,” Defendant committed
                                   3
                                       serious violent crimes that involved firearms. Specifically, as detailed in the Background above,
                                   4
                                       Defendant participated in five armed robberies of stores open to the public. Moreover, Defendant
                                   5
                                       helped fellow Enterprise members commit murders, attempted murders, and “hunts” for suspected
                                   6
                                       rival gang members for at least two years. ECF No. 409 at 5. For instance, Defendant admitted to
                                   7
                                       being the getaway driver on November 5, 2010 for a fellow Enterprise member who had just shot
                                   8
                                       two people.
                                   9
                                              Defendant admitted that he “engaged in all of the foregoing in order to maintain and
                                  10
                                       increase my position in the Enterprise.” Id. at 6. Violence against Enterprise rivals, Defendant
                                  11
                                       explained, “is the quickest way to earn prestige for the individual gang member, his clique, and
                                  12
Northern District of California
 United States District Court




                                       Norteños in general.” Id. at 4. Defendant conceded that the Enterprise “hurt or killed” “many
                                  13
                                       innocent individuals . . . as a result of mistaken identity or for being in the wrong place at the
                                  14
                                       wrong time.” Id.
                                  15
                                               Second, the evidence against Defendant is incontrovertible. Defendant has pled guilty to
                                  16
                                       (1) RICO conspiracy; and (2) accessory after the fact to VICAR attempted murder. To support his
                                  17
                                       plea, he specifically admitted to egregious violent conduct. Among other things, Defendant not
                                  18
                                       only participated in five armed robberies, but also allowed fellow Enterprise members to use his
                                  19
                                       house “as a safe haven or a type of home base at which to plan robberies and shootings, regroup
                                  20
                                       after such crimes, monitor police communications and respond to crimes utilizing a scanner, and
                                  21
                                       store firearms and other robbery tools and proceeds.” ECF No. 409 at 4. Defendant’s past use of
                                  22
                                       his home as a haven means that releasing Defendant to home detention (as Defendant requests)
                                  23
                                       would potentially pose a danger to the community. See Mot. at 8–10 (proposing home detention).
                                  24
                                              Third, Defendant’s “history and characteristics” include two prior offenses for possessing a
                                  25
                                       weapon. The first prior offense is a 1999 misdemeanor for possession of a dangerous weapon.
                                  26
                                       PSR ¶ 82. The second prior offense is a 2011 felony for possession of stolen property—namely, a
                                  27

                                  28                                                      6
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 7 of 8




                                   1   .40 caliber Glock handgun. PSR ¶ 83. Moreover, during the period of Defendant’s membership in

                                   2   the violent Enterprise, Salinas police found a gun hidden in Defendant’s garage in 2011. Police

                                   3   tested the gun and found that it had been used in at least nine different shootings, including six

                                   4   homicides or attempted homicides. Id. ¶ 85.

                                   5          Fourth, given the seriousness of Defendant’s offenses—and his association with Enterprise

                                   6   members who have murdered, robbed, trafficked drugs, and allegedly committed capital crimes—

                                   7   Defendant’s release would pose a serious danger to others. It is well-settled that a defendant’s

                                   8   record of firearms- and gang-related-offenses may show that he poses a danger. See, e.g., United

                                   9   States v. Daychild, 357 F.3d 1082, 1100 (9th Cir. 2004) (affirming pre-trial detention of defendant

                                  10   who allegedly possessed a firearm because the “danger posed to the public by armed conspirators

                                  11   who traffic in illicit drugs is too plain to permit dispute”); United States v. Arceneaux, 830 F.

                                  12   App’x 859 (9th Cir. 2020) (affirming denial of compassionate release based on defendant’s armed
Northern District of California
 United States District Court




                                  13   robberies and criminal history).

                                  14          In sum, Defendant would pose “a danger to the safety of an[]other person or to the

                                  15   community” if the Court were to release him. U.S.S.G. § 1B1.13(2). Thus, the Court cannot

                                  16   release Defendant because to do so would violate “applicable policy statements issued by the

                                  17   Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

                                  18          B. The § 3553(a) sentencing factors also weigh against Defendant’s release.

                                  19          The Court also denies Defendant’s motion for compassionate release for another

                                  20   independent reason: “the factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those

                                  21   factors include, among other things, the nature and circumstances of the offense and the history

                                  22   and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of

                                  23   the offense, to promote respect for the law, to provide just punishment for the offense, to afford

                                  24   adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

                                  25   and to provide the defendant with needed medical care in the most effective manner; and the need

                                  26   to avoid unwarranted sentence disparities among defendants with similar records who have been

                                  27   found guilty of similar conduct. 18 U.S.C. § 3553(a). Here, granting Defendant’s motion would

                                  28                                                      7
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:15-cr-00285-LHK Document 907 Filed 12/31/20 Page 8 of 8




                                   1   undermine the § 3553(a) factors in two ways.

                                   2              First, as discussed above, releasing Defendant would fail “to protect the public from

                                   3   further crimes of the defendant.” Id. § 3553(a)(2)(C). Defendant would pose “a danger to the

                                   4   safety of an[]other person or to the community” if the Court were to release him. U.S.S.G.

                                   5   § 1B1.13(2).

                                   6              Second, Defendant has only served five years of a 12-year sentence for violent crimes.

                                   7   That 12-year sentence is already below Defendant’s Guidelines range of 151 to 188 months (12.6

                                   8   to 15.7 years), and within the 10 to 18 year sentencing range to which Defendant agreed to serve

                                   9   in his binding Rule 11(c)(1)(C) plea agreement. PSR ¶ 110; ECF No. 409 at 11. Assuming good

                                  10   time credits, Defendant’s projected release date is January 20, 2026. Bureau of Prisons, Find an

                                  11   inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 29, 2020). Thus, granting

                                  12   compassionate release would not reflect the seriousness of the offense, promote respect for the
Northern District of California
 United States District Court




                                  13   law, provide just punishment for the offense, or afford adequate deterrence to criminal conduct as

                                  14   required by 18 U.S.C. § 3553(a)(2)(A)–(B).

                                  15              In sum, the § 3553(a) sentencing factors also weigh against Defendant’s release.

                                  16   IV.        CONCLUSION

                                  17              For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

                                  18   release.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: December 31, 2020

                                  22                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                       8
                                       Case No. 15-CR-00285-LHK-9
                                       AMENDED ORDER DENYING COMPASSIONATE RELEASE
